UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 1, 2010 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-149235 26-0745273 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 211 Warren Street Newark, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (973) 286-2899 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item4.01 Changes in Registrant’s Certifying Accountant. On September 1, 2010, Bioneutral Group, Inc. (the “Corporation”) engaged Marcum LLP (“Marcum”) to serve as its new independent registered public accounting firm for the fiscal year ending October 31, 2010. During the fiscal years ended October 31, 2009 and 2008 and through the date of this Current Report on Form 8-K, the Corporation did not consult with Marcum regarding any of the matters or reportable events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bioneutral Group, Inc. By: /s/ Stephen J. Browand Stephen J. Browand Chief Executive Officer Date:September 1, 2010
